[Cite as In re D.T., 2020-Ohio-4964.]


                                        COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


                                                :   JUDGES:
                                                :
                                                :   Hon. William B. Hoffman, P.J.
                                                :   Hon. W. Scott Gwin, J.
 IN RE D.T.                                     :   Hon. Patricia A. Delaney, J.
                                                :
                                                :   Case No. 2020 CA 00013
                                                :
                                                :
                                                :
                                                :
                                                :   OPINION


CHARACTER OF PROCEEDING:                            Appeal from the Licking County Court of
                                                    Common Pleas, Juvenile Division, Case
                                                    Nos. F2017-0448 & F2017-0449



JUDGMENT:                                           AFFIRMED




DATE OF JUDGMENT ENTRY:                             October 19, 2020




APPEARANCES:

 For Appellant-Mother:                              For Appellee-LCDJFS:

 ANDREW E. RUSS                                     WILLIAM C. HAYES
 100 Taylor Station Rd., Suite G                    LICKING COUNTY PROSECUTOR
 Gahanna, OH 43230
                                                    PAULA M. SAWYERS
                                                    20 S. Second St., 4th Floor
                                                    Newark, OH 43055
Licking County, Case No. 2020 CA 00013                                                  2


Delaney, J.

        {¶1} Appellant-Mother appeals the January 22, 2020 judgment entry of the

Licking County Court of Common Pleas, Juvenile Division granting permanent custody of

minor children D.T. and C.T. to Appellee-Licking County Department of Job and Family

Services.

                         FACTS AND PROCEDURAL HISTORY

        {¶2} Mother and Father are the biological parents of C.T. (born on November 29,

2013), and D.T. (born on June 18, 2017). Mother and Father began their relationship in

2011. The relationship ended in 2017, but they renewed their relationship in January

2019.

                             Removal Due to Dependency

        {¶3} LCDJFS became involved with the family when it received allegations that

upon admission to the hospital for D.T.’s birth, Mother was drug screened and tested

positive for methamphetamines, amphetamines, and oxycodone. D.T. exhibited signs of

withdrawal at birth and tested 11 out of 12 on the Finnegan Scoring System. Mother

wanted to leave the hospital with D.T. against medical advice. The infant was transferred

to Nationwide Children’s Hospital for treatment of neonatal abstinence syndrome and was

discharged on June 23, 2017 in stable condition.

        {¶4} LCDJFS started an investigation into the family. At the time of D.T.’s birth,

Father was working in New York. Upon his return to Ohio, Father tested positive for THC

and oxycodone. Maternal Grandmother was watching C.T. at the time of D.T.’s birth.

        {¶5} On June 20, 2017, Appellee Licking County Department of Job and Family

Services, Children Services Division, (“LCDJFS”) filed an emergency ex parte order for
Licking County, Case No. 2020 CA 00013                                                3


custody of C.T. and D.T. An emergency shelter care hearing was held on June 21, 2017.

An uncontested adjudicatory hearing was held on August 18, 2017 where the children

were determined to be dependent. The trial court found Mother and Father lacked stable

housing and Mother used methamphetamine and opiates during her pregnancy with D.T.

      {¶6} Veronica Harter was assigned to the family as the Ongoing Social Worker.

A case plan for Mother and Father was filed with the trial court on July 14, 2017, which

was adopted on September 15, 2017. The case plan for Mother included the following

objectives: complete substance abuse assessment and follow all recommendations;

complete random drug screens; establish stable housing and employment to meet basic

needs of children; and complete parenting education course. The case plan for Father

included the following objectives: complete substance abuse assessment and follow all

recommendations; complete random drug screens; establish stable housing and

employment to meet basic needs of children; and complete parenting education course.

The case plans for Mother and Father were amended for Mother to complete a mental

health assessment and follow all recommendations and Mother and Father were to

engage in relationship counseling.

      {¶7} An uncontested dispositional hearing was held on September 15, 2017 and

the children were placed in the custody of LCDJFS. Maternal Grandmother reluctantly

gave C.T. to the care of LCDJFS, almost necessitating the need for an Amber Alert based

on kidnapping. The children were placed together in a foster to adopt home.

                          Motions for Permanent Custody

      {¶8} On April 26, 2018, LCDJFS filed a motion for permanent custody, which

was set for an evidentiary hearing on October 19, 2018. Mother filed a motion for legal
Licking County, Case No. 2020 CA 00013                                                    4


custody to Maternal Grandmother on August 6, 2018. The trial court denied the motion

for legal custody. On October 22, 2018, the motion for permanent custody was amended

to a motion for an extension of temporary custody. Temporary custody was extended until

December 20, 2018.

       {¶9} LCDJFS filed a second motion for permanent custody on November 30,

2018. On March 1, 2019, the second motion for permanent custody was amended to a

motion for extension of temporary custody. The motion was granted and temporary

custody was extended to June 20, 2019.

       {¶10} LCDJFS filed its third motion for permanent custody on May 9, 2019. The

matter was set for an evidentiary hearing on August 21, 2019. On August 14, 2019,

Mother filed a motion for temporary or legal custody of the children to Maternal Uncle.

The following is evidence adduced at the evidentiary hearing before the magistrate.

                                         Housing

       {¶11} At the time of the children’s removal, Mother was residing with Maternal

Grandmother and Father was residing with Paternal Grandmother. Mother and Father

then moved to Warsaw, Ohio and resided there for three to four months. Mother next

moved to a friend’s home in Columbus, Ohio and Father moved back with Paternal

Grandmother. In October 2018, Mother moved to a trailer in Zanesville. Father moved in

with Mother in January 2019. Harter conducted home visits at the trailer and observed

there was no running water or heat and the ceiling in the living room was falling in. Mother

and Father moved to a two-bedroom apartment in Millersburg, Ohio on August 20, 2019.

Harter conducted a home visit at the apartment shortly after they moved in and observed

there was no furniture, clothing, or food in the apartment. When initially asked, Mother
Licking County, Case No. 2020 CA 00013                                                     5


and Father did not know the address of their new apartment but were able to answer the

question after a recess.

                                    Substance Abuse

        {¶12} The parties’ substance abuse issues precipitated the removal of the

children by LCDJFS. Harter referred both parents to Licking County Alcohol Prevention

Program (LAPP). Mother completed her assessment in July 2017 and Father completed

his assessment in January 2019. Father was not referred to any additional services after

his assessment because he did not disclose his drug use. Mother started services with

LAPP but she was discharged for failure to attend recommended services. Mother

reengaged in services in February 2018 and completed substance abuse services in April

2019.

        {¶13} Mother and Father submitted to random drug screens as part of their case

plan. Mother had the opportunity to take 13 drug screens and she submitted to eight drug

screens. She stated that she was unable to attend the five drug screens due to schedule

conflicts. In July 2018, Mother admitted to marijuana use. Mother testified that she had

not done drugs since 2018. On July 29, 2019, LCDJFS conducted a random saliva drug

swab on Mother. A saliva swab detects substances used one to two days prior. Mother

tested positive for methamphetamine, amphetamine, and fentanyl. Dr. Donna Coy, a

toxicologist and certifying scientist with the Forensic Fluids Laboratories, testified that a

therapeutic level of fentanyl is generally less than 10 ng/ml. Mother’s test result showed

a level of 133.2 ng/ml, which could be potentially lethal. Harter contacted Mother to ensure

her safety and recommend further substance abuse services, but Mother did not engage

in further services. Father submitted to eight out of 11 random drug screens. Father
Licking County, Case No. 2020 CA 00013                                                6


admitted to using marijuana. Father also submitted to a saliva swab on July 29, 2019,

where he tested positive for marijuana and fentanyl at 28 ng/ml. Harter stated based on

the results of the drug screens and the parents’ admission to only using marijuana, the

parents’ substance abuse remained a concern for LCDJFS.

                                     Mental Health

      {¶14} LCDJFS initially had concerns about Mother’s mental health because she

reported being depressed. She completed a mental health assessment in August 2017

and was prescribed Prozac, Vistaril, and Zoloft for anxiety and sleep issues. In October

2017, Mother stopped taking her medication and attending counseling. She worked with

her primary care physician for her mental health care.

      {¶15} Due to the on and off relationship between Mother and Father, Harter added

relationship counseling to their case plans. Mother allegedly attempted to schedule an

appointment for counseling but was put on a waiting list.

                                   Financial Stability

      {¶16} When the children were placed in the temporary custody of LCDJFS,

Mother was unemployed. From November 2017 to March 2018, Mother claimed to be

employed through a temporary agency but she did not provide proof of her employment.

In February 2018, Mother was employed as a home health aide. In January 2019, her

hours were cut but she began working again as a home health aide in August 2019. Her

employer testified at the hearing and was complimentary of Mother’s work.

      {¶17} Father was employed for a flooring company. To verify his employment, he

provided paystubs to Harter that did not list his employer. He started a new job with a

different flooring company in July 2019 and provided a paystub from the employer.
Licking County, Case No. 2020 CA 00013                                                     7


       {¶18} Neither Father nor Mother had valid driver’s licenses. Father’s driver’s

license was suspended in 2016 and he was detained for an outstanding warrant from a

traffic case. Father owned a cargo van that he drove for work and their appointments, but

the van did not have back seats installed.

                                         Children

       {¶19} Parents engaged in biweekly supervised visitation with the children. In

2019, the visitation sessions moved from supervised at LCDJFS to supervised at Close

to Home Visitation Center. The visitation sessions went well and C.T. appeared to be

closer to parents than D.T. because D.T. was an infant when she was removed from the

parents’ care. Both children responded positively to parents. Visitation did not move

beyond supervised visitation due to the parents’ failures to participate in requested drug

screens, obtain valid driver’s licenses, provide proof of insurance, and proof of care seats.

       {¶20} The parents participated in parent education session through Heartbeats.

Mother completed 21 classes and Father completed six classes.

       {¶21} At the time of the hearing, C.T. was five years old. C.T. started kindergarten

in the 2019-2020 school year. He was developmentally on track and meeting milestones;

however, he suffered from behavioral issues and attended counseling. Mother was

unaware that C.T. was in counseling. C.T. was potty trained but urinated frequently on

the floor and stuffed animals. The trial court appointed an attorney to represent C.T.’s

interests, who reported that C.T. advocated for permanent custody to LCDJFS. After

visitation with parents, C.T. expressed frustration because his parents told him he was

coming home. He felt they were lying to him and he did not want to go home.
Licking County, Case No. 2020 CA 00013                                                     8


      {¶22} D.T. was two years old at the time of the hearing. As a result of her in utero

exposure to drugs, D.T. suffered from high muscle tone and engaged in physical therapy

for one year. D.T. was doing well after physical therapy and was developmentally on

track. Mother was unaware that D.T. required physical therapy after birth.

      {¶23} The children had been with the same foster family since 2017. The children

were bonded with their foster family. D.T. considered her foster parents as her mother

and father. The family was interested in adopting the children if that became an option.

                     Maternal Uncle’s Motion for Legal Custody

      {¶24} Maternal Uncle, younger brother to Mother, filed a motion for temporary or

legal custody of the children on August 21, 2019, which was heard at the permanent

custody hearing. At the time of the hearing, Maternal Uncle was 19 years old. When the

children were placed in the temporary custody of LCDJFS, Maternal Uncle was 17 years

old and attending high school. He graduated from high school in 2019.

      {¶25} Harter had asked Mother and Father for possible relative placements and

Mother only mentioned Maternal Grandmother. Mother never informed Harter that

Maternal Uncle was a possible relative placement. Harter began an investigation into

placement after receiving Maternal Uncle’s motion. When she determined Maternal

Uncle’s age, LCDJFS closed its investigation and did not conduct a home study because

LCDJFS could not consider placement with people under the age of 21.

      {¶26} After graduating high school, Maternal Uncle worked full time as a crane

operator with AK Steel. He lived in a rental home with his girlfriend of four years. His

girlfriend was 21 years old and worked as an EMT. At the time of the hearing, he and his
Licking County, Case No. 2020 CA 00013                                                   9


girlfriend were in the process of purchasing a two-bedroom home. They did not yet have

bedroom furniture for the children.

       {¶27} Maternal Uncle had a relationship with C.T. because Mother and C.T. lived

with Maternal Grandmother while he was in high school. Maternal Uncle was at the

hospital when D.T. was born, but he had no relationship with the child. He attended two

visitations with Mother and C.T. and one visitation with Mother and D.T. His girlfriend had

never visited with the children after they were placed with LCDJFS. Maternal Uncle was

unaware of C.T.’s counseling or behavioral issues. He was also unaware that D.T.

required physical therapy.

       {¶28} Maternal Uncle and his girlfriend had limitedly explored their childcare

options and suggested Maternal Grandmother was an option. Maternal Uncle did not

know why the trial court had denied Maternal Grandmother’s motion for legal custody.

Maternal Uncle and his girlfriend were not aware of Mother and Father’s current

substance abuse issues.

                                      Guardian ad Litem

       {¶29} The GAL recommended it was in the best interests of the children if custody

was granted to LCDJFS.

                                       Judgment Entry

       {¶30} The Magistrate’s Decision was filed on October 1, 2019. The magistrate

issued a 21-page decision that ultimately awarded custody of the children to LCDJFS.

The magistrate first found it was not in the best interests of the children to be placed in

the legal custody of Maternal Uncle. The magistrate next found the clear and convincing

evidence demonstrated that the children had been in the temporary custody of LCDJFS
Licking County, Case No. 2020 CA 00013                                                     10


for twelve or more months of a consecutive twenty-two-month period. The children were

removed on June 20, 2017 and were adjudicated 60 days later on August 18, 2017. They

had been in the temporary custody of LCDJFS for the last 20 consecutive months.

       {¶31} Further, the clear and convincing evidence demonstrated that the children

could not be placed with either parent within a reasonable time or should not be placed

with either parent. Even with reasonable case planning and diligent efforts, parents had

not remedied the conditions that initially caused the children’s removal. The children were

removed due to Mother’s drug abuse while pregnant with D.T. Mother and Father

engaged in substance abuse services and followed treatment recommendations but

continued to use drugs during the pendency of the case ranging from marijuana to

fentanyl. The magistrate further found that Mother and Father failed to establish stable

housing and employment.

       {¶32} Pursuant to R.C. 2151.414(D)(1), the magistrate next found it was in the

best interest of the children to grant permanent custody to LCDJFS. In making the

decision, the magistrate stated she considered all relevant factors, including but not

limited to, the children’s interactions and relationships with their family members and

persons who may significantly affect the children, the basic and special needs of the

children and their ability to express their wishes, the custodial history of the children, the

children’s need for a legally secure placement whether that type of placement can be

achieved without a grant of permanent custody to LCDJFS and whether any of the factors

in R.C. 2151.414(E)(7) to (11) are applicable.
Licking County, Case No. 2020 CA 00013                                                   11


                                         Objections

       {¶33} Mother filed objections and two supplemental objections to the Magistrate’s

Decision. She argued the Magistrate erred when she failed to consider Mother’s

completion of her case plan objectives. Mother also argued the Magistrate erred by not

granting legal custody of the children to Maternal Uncle. Father also filed objections to

the Magistrate’s Decision, but did not supplement his objections after the transcript of the

evidentiary hearing was filed with the trial court.

       {¶34} On January 22, 2020, the trial court overruled Mother and Father’s

objections to the Magistrate’s Decision. It adopted the Magistrate’s Decision granting

permanent custody of the children to LCDJFS.

       {¶35} It is from this judgment entry Mother now appeals.

                               ASSIGNMENTS OF ERROR

       {¶36} Mother raises two Assignments of Error:

       {¶37} “I. THE TRIAL COURT COMMITTED PREJUDICIAL ERROR BY FAILING

TO CONSIDER ALL FIVE BEST INTEREST FACTORS AS REQUIRED BY R.C.

2151.414(D)(1)(A) THROUGH (E).

       {¶38} “II. THE JUVENILE COURT’S JUDGMENT GRANTING PERMANENT

COURT COMMITMENT OF THE MINOR CHILD TO LICKING COUNTY CHILDREN’S

SERVICES WAS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.”

                                         ANALYSIS

                                          I. and II.

       {¶39} Mother argues in her first Assignment of Error that the trial court erred when

it failed to consider all five best interest factors as required by R.C. 2151.414(D)(1)(a)
Licking County, Case No. 2020 CA 00013                                                     12


through (e). In her second Assignment of Error, Mother contends the decision to grant

permanent custody to LCDJFS was against the manifest weight of the evidence. We

consider both Assignments of Error together because they are interrelated.

                                   Standard of Review

       {¶40} As an appellate court, we neither weigh the evidence nor judge the

credibility of the witnesses. Our role is to determine whether there is relevant, competent,

and credible evidence upon which the fact finder could base its judgment. Cross Truck v.

Jeffries, 5th Dist. Stark No. CA5758 (Feb. 10, 1982). Accordingly, judgments supported

by some competent, credible evidence going to all the essential elements of the case will

not be reversed as being against the manifest weight of the evidence. C.E. Morris Co. v.

Foley Constr., 54 Ohio St.2d 279, 376 N.E.2d 578 (1978).

       {¶41} R.C. 2151.414 sets forth the guidelines a trial court must follow when

deciding a motion for permanent custody. R.C. 2151.414(A)(1) mandates the trial court

schedule a hearing and provide notice upon the filing of a motion for permanent custody

of a child by a public children services agency or private child placing agency that has

temporary custody of the child or has placed the child in long-term foster care.

       {¶42} Following the hearing, R.C. 2151.414(B) authorizes the juvenile court to

grant permanent custody of the child to the public or private agency if the court

determines, by clear and convincing evidence, it is in the best interest of the child to grant

permanent custody to the agency, and that any of the following apply: (a) the child is not

abandoned or orphaned, and the child cannot be placed with either of the child's parents

within a reasonable time or should not be placed with the child's parents; (b) the child is

abandoned; (c) the child is orphaned and there are no relatives of the child who are able
Licking County, Case No. 2020 CA 00013                                                        13


to take permanent custody; or (d) the child has been in the temporary custody of one or

more public children services agencies or private child placement agencies for twelve or

more months of a consecutive twenty-two month period ending on or after March 18,

1999.

        {¶43} In determining the best interest of the child at a permanent custody hearing,

R.C. 2151.414(D) mandates the trial court must consider all relevant factors, including,

but not limited to, the following: (1) the interaction and interrelationship of the child with

the child's parents, siblings, relatives, foster parents and out-of-home providers, and any

other person who may significantly affect the child; (2) the wishes of the child as

expressed directly by the child or through the child's guardian ad litem, with due regard

for the maturity of the child; (3) the custodial history of the child; (4) the child's need for a

legally secure permanent placement and whether that type of placement can be achieved

without a grant of permanent custody; and (5) whether any of the factors in division (E)(7)

to (11) of R.C. 2151.414 apply in relation to the parents and child.

        {¶44} Therefore, R.C. 2151.414(B) establishes a two-pronged analysis the trial

court must apply when ruling on a motion for permanent custody. In practice, the trial

court will usually determine whether one of the four circumstances delineated in R.C.

2151.414(B)(1)(a) through (d) is present before proceeding to a determination regarding

the best interest of the child.

        {¶45} If the child is not abandoned or orphaned, the focus turns to whether the

child cannot be placed with either parent within a reasonable period of time or should not

be placed with the parents. Under R.C. 2151.414(E), the trial court must consider all

relevant evidence before making this determination. The trial court is required to enter
Licking County, Case No. 2020 CA 00013                                                      14


such a finding if it determines, by clear and convincing evidence, that one or more of the

factors enumerated in R.C. 2151.414(E)(1) through (16) exist with respect to each of the

child's parents.

                                   Best Interest Factors

       {¶46} Mother first contends the Magistrate and trial court failed to consider the

best interest factors when it granted custody of the children to LCDJFS. In the

Magistrate’s Decision, the magistrate specifically stated she considered all relevant

factors, including but not limited to, the children’s interactions and relationships with their

family members and persons who may significantly affect the children, the basic and

special needs of the children and their ability to express their wishes, the custodial history

of the children, the children’s need for a legally secure placement whether that type of

placement can be achieved without a grant of permanent custody to LCDJFS and whether

any of the factors in R.C. 2151.414(E)(7) to (11) are applicable.

       {¶47} We next find the evidence in the record supports the trial court’s decision

that it was in the best interest of the children to be placed with LCDJFS. We consider the

R.C. 2151.414(D) factors.

       {¶48} There is no argument that Mother and Father had positive interactions with

the children during their supervised biweekly visitations. The visitations, however, had not

progressed beyond supervised visitation for at least 20 consecutive months due to

parents’ failure to complete drug screens, obtain driver’s licenses, proof of car insurance,

and proof of car seats. After visitations, C.T. was frustrated because he felt Mother and

Father were lying to him about coming home. The GAL and Harter stated the children

appeared bonded to their foster family and D.T. called them mother and father. C.T. had
Licking County, Case No. 2020 CA 00013                                                  15


a relationship with Maternal Uncle before he was removed from Mother’s care, but

Maternal Uncle had visited C.T. twice during visitation and visited D.T. once during

visitation.

        {¶49} The trial court appointed counsel to represent C.T.’s interests. C.T.

expressed to his counsel that he wanted the trial court to grant custody to LCDJFS. D.T.

was too young to express her wishes.

        {¶50} Both children have special needs of which Mother, Father, and Maternal

Uncle were not aware. C.T., while developmentally on track, was in counseling to address

his behavioral issues. Specifically, the child frequently urinated on the floor or stuffed

animals. D.T. suffered from in utero drug exposure and required specialized hospital care

at birth. She required one year of physical therapy to address her high muscle tone as a

result of her drug exposure.

        {¶51} The magistrate noted the children had been in the custody of LCDJFS for

twelve or more months of a consecutive twenty-two-month period. The children were

removed on June 20, 2017 and were adjudicated 60 days later on August 18, 2017. They

had been in the temporary custody of LCDJFS for the last 20 consecutive months. The

children had been placed with the same foster to adopt family for the entirety of the case,

who were bonded with the children and addressed the children’s basic and special needs.

The length of time the children had been in the temporary custody of LCDJFS impacted

the children’s need for a legally secure placement. Mother contends the goal of a legally

secure placement for the children could be achieved by placing the children with Maternal

Uncle instead of terminating her parental rights. The record supports the trial court’s
Licking County, Case No. 2020 CA 00013                                                       16


determination that placement with Maternal Uncle was not in the best interest of the

children.

       {¶52} “A child's best interest is served by placing a child in a permanent situation

that fosters growth, stability, and security.” Matter of K.M., 4th Dist. Highland No. 20CA4,

2020-Ohio-4476, 2020 WL 5568007, ¶ 55 citing In re Adoption of Ridenour, 61 Ohio St.3d

319, 324, 574 N.E.2d 1055 (1991). Thus, courts are not required to favor relative or non-

relative placement if, after considering all the factors, it is in the child's best interest for

the agency to be granted permanent custody. Id. citing In re Schaefer, 111 Ohio St.3d

498, 2006-Ohio-5513, 857 N.E.2d 532, ¶ 64; accord In re T.G., 4th Dist. Athens No.

15CA24, 2015-Ohio-5330, ¶ 24; In re C.B.C., 4th Dist. Lawrence No. 15CA18, 15CA19,

2016-Ohio-916, ¶ 66.

       {¶53} The Supreme Court of Ohio has held that a trial court need not find “by clear

and convincing evidence that no suitable relative was available for placement.” Matter of

K.M., supra at ¶ 56 citing Schaefer, supra, at ¶ 64. It has been held that “a trial court need

not first determine that no suitable relative placement exists before it may grant

permanent custody to a children services agency.” Id. quoting In re J.M., 4th Dist. Ross

Nos. 18CA3633, 18CA 3634, 18CA3635, 18CA3664, 18CA3665, 2018-Ohio-5374, ¶ 60.

       {¶54} When this case began, Maternal Uncle was only 17 years old. By 19 years

old, Maternal Uncle had successfully graduated high school, was in a long-term

relationship, obtained full time employment, and was in the process of purchasing his first

home. He expressed to the trial court that he wanted a “chance” to care for the children,

which the trial court found considerate and understanding. We agree with the trial court

that Maternal Uncle’s achievements and care for the children are commendable
Licking County, Case No. 2020 CA 00013                                                     17


attributes, but they do not serve the best interests of the children in this case. Maternal

Uncle had a relationship with C.T. while he lived in the home with Maternal Grandmother

but he had seen C.T. twice during the pendency of the case. He had met D.T. once during

visitation. Maternal Uncle’s girlfriend did not have the opportunity to meet with the children

during visitation. Maternal Uncle, due to his lack of contact with the children, was unaware

of the children’s special needs. He was further unaware of Mother and Father’s current

substance abuse concerns. He had not explored childcare options, other than his mother,

who was already denied custody of the children. LCDJFS could not consider Maternal

Uncle for placement because he was under 21 years old. The GAL concurred that it was

not in the best interest to place the children with Maternal Uncle.

       {¶55} Mother finally contends that she had completed her case plan, which should

have given weight to the trial court’s determination that reunification with Mother was an

option. Where a parent has participated in his case plan and completed most or all of the

plan requirements, a trial court may still properly determine that such parent has not

substantially remedied the problems leading to agency involvement. In re A.H., 5th Dist.

Richland No. 18CA96, 2019-Ohio-1509, 2019 WL 1777306, ¶ 39 citing In the Matter of

A.L. and J.L., 5th Dist. Guernsey No. 11 CA 23, 2012-Ohio-481. The successful

completion of a case plan is not dispositive on the issue of reunification. In re A.P., 5th

Dist. Licking No. 2020 CA 00033, 2020-Ohio-4120, 2020 WL 4814213, ¶ 36 citing In re

W.A.J., 8th Dist. Cuyahoga No. 99813, 2014-Ohio-604. While it may be in Mother's best

interest to complete the case plan, this is only one factor for a trial court to consider what

is in the best interest of the child. In re B.P., 5th Dist. Licking No. 2000 CA 00031, 2020-
Licking County, Case No. 2020 CA 00013                                                   18


Ohio-3734, 2020 WL 4013125, ¶ 32 citing In re A.H., 5th Dist. Richland No. 18CA96,

2019-Ohio-1509, 2019 WL 1777306, ¶ 38.

       {¶56} Mother states she completed her case plan that included substance abuse

treatment, which she allegedly completed in April 2019. On July 29, 2019, Mother tested

positive for methamphetamine, amphetamine, and fentanyl. Her level of fentanyl was at

least 13 times higher than the therapeutic level. After getting the result, Harter contacted

Mother with fear for her safety. The children were removed from Mother’s care due to

concerns with her substance abuse. After approximately 24 months from the date the

case plan was approved, Mother tested positive for drugs showing that Mother had not

addressed the substance abuse concerns that necessitated the removal of her children.

       {¶57} The best interest determination focuses on the child, not the parent. In re

N.B., 8th Dist. Cuyahoga No. 101390, 2015-Ohio-314, at ¶ 59. After almost two years in

the temporary care of LCDJFS, C.T. and D.T. deserve legally secure placement. Further,

R.C. 2151.414(B)(1)(d) applies as the children have been in the temporary custody of the

Agency for twelve or more months of the consecutive twenty-two month period.

       {¶58} We find the evidence in this case supports the trial court’s determination

that the children should be placed in the permanent custody of LCDJFS. The

Assignments of Error are overruled.
Licking County, Case No. 2020 CA 00013                                      19


                                 CONCLUSION

       {¶59} The judgment of the Licking County Court of Common Pleas, Juvenile

Division, is affirmed.

By: Delaney, J.,

Hoffman, P.J. and

Gwin, J., concur.